Name: 87/146/EEC: Commission Decision of 16 February 1987 on improving the efficiency of agricultural structures in Spain in accordance with Council Regulation (EEC) No 797/85 (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  agricultural policy;  regions and regional policy;  Europe
 Date Published: 1987-03-03

 Avis juridique important|31987D014687/146/EEC: Commission Decision of 16 February 1987 on improving the efficiency of agricultural structures in Spain in accordance with Council Regulation (EEC) No 797/85 (Only the Spanish text is authentic) Official Journal L 060 , 03/03/1987 P. 0014 - 0014*****COMMISSION DECISION of 16 February 1987 on improving the efficiency of agricultural structures in Spain in accordance with Council Regulation (EEC) No 797/85 (Only the Spanish text is authentic) (87/146/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 2224/86 (2), and in particular Article 25 thereof, Whereas, in accordance with Article 24 (4) of Regulation (EEC) No 797/85, the Spanish Government has forwarded the text of Royal Decree No 1684/1986 of 13 July 1986 instituting an aid scheme specifically for agricultural holdings located in mountain and hill areas and of the Ministerial Decree of 9 September 1986 laying down criteria for coordinating the management of compensatory allowances in mountain and hill-farming areas; Whereas, in accordance with Article 25 (3) of Regulation (EEC) No 797/85, the Commission must decide whether, depending on the compatibility of the said provisons with the abovementioned Regulation, and having regard to the objectives of that Regulation and the need for a proper connection between the various measures, the conditions for a financial contribution from the Community are satisfied; Whereas the abovementioned provisions meet the conditions and the objectives of Regulation (EEC) No 797/85; Whereas the Committee of the European Agricultural Guidance and Guarantee Fund has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The provisions implementing Regulation (EEC) No 797/85 in Spain as set out in Royal Decree No 1684/1986 of 13 July 1986 instituting an aid scheme specifically for agricultural holdings located in mountain and hill areas and in the Ministerial Decree of 9 September 1986 laying down criteria for coordinating the management of compensatory allowances in mountain and hill-farming areas satisfy the conditions for a financial contribution from the Community to the common measure provided for in Article 1 of the said Regulation. Article 2 The compensatory allowances granted by the Spanish Government under those provisions shall qualify from 1 January 1986. Article 3 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 16 February 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 194, 17. 7. 1986, p. 4.